Criminal Cas& aver Sfagk 00015-LMB Do

Place of Offense:

entéa’ Filed 12/12/19

 

 

FILED: |REDACTED

 

 

[] Under Seal

 

City:

Superseding Indictment:

 

 

 

County: Prince William

 

Same Defendant:

 

Defendant Information:

Magistrate Judge Case No.

. Search Warrant Case No.

 

 

 

Page 1 of 1 PagelDf d4yi strict Court

XS

t

 

Judge Assigned:

 

| Bunsen |

 

Criminal No.

 

 

 

VAX VA, SY

 

New Defendant:

 

 

 

 

Arraignment Date:

 

 

 

 

 

R. 20/R. 40 From:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant Name:|Xueyong WU Alias(es):|Antonio CT] Juvenile FBI No.

Address: Guangdong, China

Employment:

Birth Date: |XXXX/79 SSN: Sex: [Male Race: Nationality: |Chinese
Place of Birth: Height: Weight: Hair: Eyes: Scars/Tattoos:

[| Interpreter Language/Dialect: Auto Description:

Location/Status:

Arrest Date:| 12/11/2019 Already in Federal Custody as of: in:

 

 

 

[] Already in State Custody
["] Arrest Warrant Requested

[| Arrest Warrant Pending

Defense Counsel Information:

["] On Pretrial Release

[[] Fugitive

[_] Detention Sought

 

Name:

 

 

Address:

 

 

 

Phone:

 

 

U.S. Attorney Information:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[] Not in Custody

[-] Summons Requested

 

[_] Bond

 

 

[_] Retained

[_] Public Defender

 

 

AUSA(s): |David A. Peters

[-] Court Appointed Counsel Conflicts:

 

 

 

 

 

 

Federal Public Conflicted Out

 

 

 

Phone:

 

 

Complainant Agen

- Address & Phone No. or Person & Title:

 

Bar No.

 

 

 

 

 

 

 

Offense Charged

Count(s)

Capital/Felony/Misd./Petty

 

conspiracy to distribute 5 kgs of coggl

 

 

 

conspiracy to launder money

 

 

 

 

 

 

U.S.C. Citations: Code/Section
Set 1: 21 USC 846
Set 2: 18 USC 1956 (h)
Date: 12/12/2019

 

 

 

 

AUSA Signature: LL =>
7

 

may be continued on reverse
